DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US Pub. No. 2019/0057302), hereinafter referred to as Cho.
Referring to claim 1, Cho discloses an accelerator chip (logic circuit 11, fig. 1, [0024-0025]), comprising: a first set of pins configured to connect to a memory chip (logic circuit 11 and the memory cell circuit 12 can transmit and receive data and control signals...through one or more TSVs (Thru Silicon Vias), [0025]); and a second set of pins configured to connect to a system on a chip (SoC) (host 20 and the memory device 10 transmit and receive signals through wiring of the printed circuit board, [0098]; NOTE: the host is described as a separate chip, [0107], is depicted as incorporating a processing core, interface, and cache memory in fig. 1, and described as a combination of a processor and memory controller in [0032], and the definition of a SoC is a chip that integrates components of a computer system or other electronic system, therefore the host meets the broadest reasonable interpretation of a SoC), and wherein the accelerator chip is configured to: perform application-specific computations for the SoC (host core 22 may provide a neural network processing command... neural network processor 100 performs one or more neural network processing operations based on the neural network processing command, [0034-0035]); and use the memory chip as memory for the application-specific computations (memory cell circuit 12 includes...an NNP region...used by the neural network processor, [0064]), wherein the accelerator chip is an artificial intelligence (AI) accelerator chip, and wherein the application-specific computations comprise Al computations ((CNNs) are widely used in artificial intelligence applications, [0003]; neural network processing operation may include, for example, a training operation of a neural network...neural network is a Convolutional Neural Network (CNN), a Recurrent Neural Network (RNN), a Reinforcement Learning (RL) or an Autoencoder (AE), [0049]).

As to claim 7, Cho discloses the SoC comprises a graphics processing unit (GPU) (host 20 may be...a GPU, [0106]), and wherein the accelerator chip is configured to perform and accelerate application-specific computations for the GPU (host core 22 may provide a neural network processing command... neural network processor 100 performs one or more neural network processing operations based on the neural network processing command, [0034-0035]).

As to claim 10, Cho discloses the memory chip is a dynamic random-access memory (DRAM) chip (memory cell circuit 12 may include...DRAM (Dynamic Random-Access Memory), [0022]), wherein the first set of pins is configured to connect to the DRAM chip (logic circuit 11 and the memory cell circuit 12 can transmit and receive data and control signals...through one or more TSVs (Thru Silicon Vias), [0025]), and wherein the accelerator chip is configured to use DRAM cells in the DRAM chip as memory for the application-specific computations (neural network processor 100 can independently read or write data by controlling the memory cell circuit 12 while performing the neural network processing operation, [0031]).

As to claim 11, Cho discloses the memory chip is a non-volatile random- access memory (NVRAM) chip (memory cell circuit 12 may include...a NAND flash memory, [0022]), wherein the first set of pins is configured to connect to the NVRAM chip (logic circuit 11 and the memory cell circuit 12 can transmit and receive data and control signals...through one or more TSVs (Thru Silicon Vias), [0025]), and wherein the accelerator chip is configured to use NVRAM cells in the NVRAM chip as memory for the application- specific computations (neural network processor 100 can independently read or write data by controlling the memory cell circuit 12 while performing the neural network processing operation, [0031]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Burger et al. (US Pub. No. 2019/0057303), hereinafter referred to as Burger.
As to claims 3 and 7, while Cho discloses the accelerator chip comprising a processor (100, fig. 1) that is configured to perform numerical calculations for the SoC (training operation of the convolutional neural network...include many computation operations performed, [0009]; neural network processor 100 to perform a training operation, [0031]), Cho does not appear to explicitly disclose the processor is a vector processor operating on vectors and matrices.
However, Burger discloses a vector processor operating on vectors and matrices ([0031]).
Cho and Burger are analogous art because they are from the same field of endeavor, process acceleration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cho and Burger before him or her, to modify the neural network processor of Cho to include the matrix-vector process of Burger in order to perform computation at a high throughput and low latency.
The suggestion/motivation for doing so would have been to improve throughput and latency (Burger: [0031]).
Therefore, it would have been obvious to combine Cho and Burger to obtain the invention as specified in the instant claim.

As to claim 4, the combination of Cho and Burger discloses an application-specific integrated circuit (ASIC) (Burger: Application Specific Integrated Circuits (ASICs), [0018]) that comprises the vector processor and is configured to accelerate application-specific computations through the vector processor (Burger: [0031], fig. 3). The suggestion/motivation to combine remains as indicated above.

As to claim 5, the combination of Cho and Burger discloses field-programmable gate arrays (FPGA) (Burger: Field Programmable Gate Arrays (FPGAs), [0018]) that comprise the vector processor and configured to accelerate application-specific computations through the vector processor (Burger: [0031], fig. 3). The suggestion/motivation to combine remains as indicated above.

As to claim 6, the combination of Cho and Burger discloses a graphics processing unit (GPU) (Burger: Nodes may also be...a GPU, [0018]) that comprises the vector processor and configured to accelerate application-specific computations through the vector processor (Burger: [0031], fig. 3). The suggestion/motivation to combine remains as indicated above.

Claims 9, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Pogorelik et al. (US Pub. No. 2019/0188386), hereinafter referred to as Pogorelik.
As to claim 9, while Cho teaches the SoC and GPU, Cho does not appear to explicitly disclose the GPU is configured to perform application-specific tasks and computations and a main processor that is configured to perform non-application-specific tasks and computations.
However, Pogorelik discloses the GPU is configured to perform application-specific tasks and computations and a main processor that is configured to perform non-application-specific tasks and computations (FIG. 6, SOC 602 includes one or more Central Processing Unit (CPU) cores 620, one or more Graphics Processor Unit (GPU) cores 630, [0035]; processors 702...perform operations for system and user software, [0040]; execution of AI operands ...in GPU...specialized software, [0059]).
Cho and Pogorelik are analogous art because they are from the same field of endeavor, process acceleration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cho and Pogorelik before him or her, to modify the host of Cho to include the CPU-GPU architecture of Pogorelik because the architecture would provide both acceleration and preservation of privacy and/or integrity.
The suggestion/motivation for doing so would have been to ensure data privacy and integrity (Pogorelik: [0023]).
Therefore, it would have been obvious to combine Cho and Pogorelik to obtain the invention as specified in the instant claim.

Referring to claim 13, Cho discloses a system (fig. 1), comprising: an artificial intelligence (Al) accelerator chip (logic circuit 11, fig. 1, [0024-0025]; (CNNs) are widely used in artificial intelligence applications, [0003]; neural network processing operation may include, for example, a training operation of a neural network...neural network is a Convolutional Neural Network (CNN), a Recurrent Neural Network (RNN), a Reinforcement Learning (RL) or an Autoencoder (AE), [0049]) that is connected, to an Al-dedicated memory chip  (logic circuit 11 and the memory cell circuit 12 can transmit and receive data and control signals...through one or more TSVs (Thru Silicon Vias), [0025]; neural network processor 100 can independently read or write data by controlling the memory cell circuit 12 while performing the neural network processing operation, [0031]); and a system on a chip (SoC) (host 20 and the memory device 10 transmit and receive signals through wiring of the printed circuit board, [0098]; NOTE: the host is described as a separate chip, [0107], is depicted as incorporating a processing core, interface, and cache memory in fig. 1, and described as a combination of a processor and memory controller in [0032], and the definition of a SoC is a chip that integrates components of a computer system or other electronic system, therefore the host meets the broadest reasonable interpretation of a SoC), comprising: a graphics processing unit (GPU) (host 20 may be...a GPU, [0106]), , wherein the GPU comprises a set of pins configured to connect to the Al accelerator chip (host 20 and the memory device 10 transmit and receive signals through wiring of the printed circuit board, [0098]), and wherein the Al accelerator chip is configured to perform Al computations of the Al tasks for the GPU (host core 22 may provide a neural network processing command... neural network processor 100 performs one or more neural network processing operations based on the neural network processing command, [0034-0035]).
While Cho teaches the SoC and GPU, Cho does not appear to explicitly disclose the GPU is configured to perform Al tasks and a main processor, configured to perform non-Al tasks and delegate the Al tasks to the GPU.
However, Pogorelik discloses configured to perform Al tasks and a main processor, configured to perform non-Al tasks and delegate the Al tasks to the GPU (FIG. 6, SOC 602 includes one or more Central Processing Unit (CPU) cores 620, one or more Graphics Processor Unit (GPU) cores 630, [0035]; processors 702...perform operations for system and user software, [0040]; execution of AI operands ...in GPU...specialized software, [0059]).
Cho and Pogorelik are analogous art because they are from the same field of endeavor, process acceleration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cho and Pogorelik before him or her, to modify the host of Cho to include the CPU-GPU architecture of Pogorelik because the architecture would provide both acceleration and preservation of privacy and/or integrity.
The suggestion/motivation for doing so would have been to ensure data privacy and integrity (Pogorelik: [0023]).
Therefore, it would have been obvious to combine Cho and Pogorelik to obtain the invention as specified in the instant claim.

Referring to claim 17, Chod discloses a system (fig. 1), comprising: a memory chip (memory cell circuit 12, fig. 1, [0024]); an accelerator chip (logic circuit 11, fig. 1) that is connected to the memory chip and that is configured to perform application-specific computations of application-specific tasks (logic circuit 11 and the memory cell circuit 12 can transmit and receive data and control signals...through one or more TSVs (Thru Silicon Vias), [0025]; NOTE: vias are short electrical connections through silicon wafers or dies, the generic term “wiring” is interpreted as an electrical connection between components, therefore a via connection is a condensed “wiring”; neural network processor 100 can independently read or write data by controlling the memory cell circuit 12 while performing the neural network processing operation, [0031]); and a system on a chip (SoC) (NOTE: the host is described as a separate chip, [0107], is depicted as incorporating a processing core, interface, and cache memory in fig. 1, and described as a combination of a processor and memory controller in [0032], and the definition of a SoC is a chip that integrates components of a computer system or other electronic system, therefore the host meets the broadest reasonable interpretation of a SoC) that is connected to the accelerator chip (host 20 and the memory device 10 transmit and receive signals through wiring of the printed circuit board, [0098]), comprising: a graphics processing unit (GPU) (host 20 may be...a GPU, [0106]), configured to perform application-specific tasks and delegate application-specific computations of the application-specific tasks to the accelerator chip (host core 22 may provide a neural network processing command... neural network processor 100 performs one or more neural network processing operations based on the neural network processing command, [0034-0035]).
While Cho teaches the SoC and GPU, Cho does not appear to explicitly disclose a main processor, configured to perform non-application-specific tasks and delegate the application-specific tasks to the GPU.
However, Pogorelik discloses a main processor, configured to perform non-application-specific tasks and delegate the application-specific tasks to the GPU (FIG. 6, SOC 602 includes one or more Central Processing Unit (CPU) cores 620, one or more Graphics Processor Unit (GPU) cores 630, [0035]; processors 702...perform operations for system and user software, [0040]; execution of AI operands ...in GPU...specialized software, [0059]).
Cho and Pogorelik are analogous art because they are from the same field of endeavor, process acceleration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cho and Pogorelik before him or her, to modify the host of Cho to include the CPU-GPU architecture of Pogorelik because the architecture would provide both acceleration and preservation of privacy and/or integrity.
The suggestion/motivation for doing so would have been to ensure data privacy and integrity (Pogorelik: [0023]).
Therefore, it would have been obvious to combine Cho and Pogorelik to obtain the invention as specified in the instant claim.

As to claim 18, Cho discloses the memory chip is a dynamic random-access memory (DRAM) chip comprising DRAM cells (memory cell circuit 12 may include...DRAM (Dynamic Random-Access Memory), [0022]), and wherein the DRAM cells are configured, by the accelerator chip, to store data for acceleration of application- specific computations (neural network processor 100 can independently read or write data by controlling the memory cell circuit 12 while performing the neural network processing operation, [0031])

As to claim 19, Cho discloses the memory chip is a non-volatile random-access memory (NVRAM) chip comprising NVRAM cells (memory cell circuit 12 may include...a NAND flash memory, [0022]), and wherein the NVRAM cells are configured, by the accelerator chip, to store data for acceleration of application- specific computations (neural network processor 100 can independently read or write data by controlling the memory cell circuit 12 while performing the neural network processing operation, [0031]).

As to claim 20, the combination of Cho in view of Pogorelik discloses the accelerator chip is an artificial intelligence (Al) accelerator chip, wherein the application-specific computations and tasks are Al computations and tasks (Cho: logic circuit 11, fig. 1, [0024-0025]; (CNNs) are widely used in artificial intelligence applications, [0003]; neural network processing operation may include, for example, a training operation of a neural network...neural network is a Convolutional Neural Network (CNN), a Recurrent Neural Network (RNN), a Reinforcement Learning (RL) or an Autoencoder (AE), [0049]), and wherein the non-application-specific computations and tasks are non-Al computations and tasks (Pogorelik: FIG. 6, SOC 602 includes one or more Central Processing Unit (CPU) cores 620, one or more Graphics Processor Unit (GPU) cores 630, [0035]; processors 702...perform operations for system and user software, [0040]; execution of AI operands ...in GPU...specialized software, [0059]). The suggestion/motivation to combine remains as indicated above.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Bernat et al. (US Pub. No. 2019/0230002), hereinafter referred to as Bernat.
As to claim 12, while Cho discloses the NVRAM chip, wherein the first set of pins is configured to connect to the memory chip, and wherein the accelerator chip is configured to use memory cells in the memory chip as memory for the application-specific computations, Cho does not appear to explicitly disclose the chip is a 3D XPoint memory chip.
However, in a similar endeavor of accelerator architecture, Bernat teaches the use of 3D XPoint memory chips ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cho and Bernat before him or her, to implement the memory chip of Cho as a 3D XPoint memory chip as taught by Bernat because the 3D XPoint memory is advanced storage technology which developed and available before the effective filing date of the claimed invention and therefore amounts to the simple substitution of one known element for another to obtain a predictable results.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143.I.B).
Therefore, it would have been obvious to combine Cho and Bernat to obtain the invention as specified in the instant claim.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Pogorelik, as applied to claims 9, 13, and 17-20 above, further in view of Burger.
As to claim 14, while Cho discloses the AI accelerator chip comprises a processor (100, fig. 1) that is configured to perform numerical calculations for the GPU (training operation of the convolutional neural network...include many computation operations performed, [0009]; neural network processor 100 to perform a training operation, [0031]), Cho does not appear to explicitly disclose the processor is a vector processor operating on vectors and matrices.
However, Burger discloses a vector processor operating on vectors and matrices ([0031]).
Cho, Pogorelik, and Burger are analogous art because they are from the same field of endeavor, process acceleration.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Cho, Pogorelik, and Burger before him or her, to modify the neural network processor of Cho to include the matrix-vector process of Burger in order to perform computation at a high throughput and low latency.
The suggestion/motivation for doing so would have been to improve throughput and latency (Burger: [0031]).
Therefore, it would have been obvious to combine Cho, Pogorelik, and Burger to obtain the invention as specified in the instant claim.

As to claim 15, the combination of Cho, Pogorelik, and Burger discloses the AI accelerator chip comprises an application-specific integrated circuit (ASIC) (Burger: Application Specific Integrated Circuits (ASICs), [0018]) that comprises the vector processor and is specifically hardwired to accelerate AI computations through the vector processor (Burger: [0031], fig. 3). The suggestion/motivation to combine remains as indicated above.

As to claim 16, the combination of Cho, Pogorelik, and Burger discloses the Al accelerator chip comprises field-programmable gate arrays (FPGA) (Burger: Field Programmable Gate Arrays (FPGAs), [0018]) that comprise the vector processor and are specifically hardwired to accelerate through Al computations the vector processor (Burger: [0031], fig. 3). The suggestion/motivation to combine remains as indicated above.

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In the final paragraph of pg. 7 of the response and continued onto pg. 8, the Applicant makes the general allegation that the “prior art references Cho and Pogorelik fail to disclose or suggest connecting a memory chip to a SoC via an Al accelerator chip, as claimed by Applicant” followed by generic assertions that the disclosure of “Cho is limited to...” and the disclosure of “Pogorelik is limited to...”, without specifically address the teachings of the prior art as presented in rejections, and therefore, the Applicant has failed to attempt to specifically pointing out how the language of the claims patentably distinguishes them from the references. Accordingly, without a response from the Applicant which specifically points out how the language of the claims patentably distinguishes them from the references, the Applicant’s arguments are not considered persuasive and the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184